Name: Commission Implementing Regulation (EU) 2017/661 of 6 April 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  Asia and Oceania;  technology and technical regulations;  international security;  miscellaneous industries
 Date Published: nan

 7.4.2017 EN Official Journal of the European Union L 94/25 COMMISSION IMPLEMENTING REGULATION (EU) 2017/661 of 6 April 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic Republic of Korea (1), and in particular Article 13(1)b, c, e and g thereof, Whereas: (1) Regulation (EC) No 329/2007 gives effect to measures provided for in Council Decision (CFSP) 2016/849 (2). (2) Annex II to Regulation (EC) No 329/2007 should be updated with the latest information provided by Member States regarding the identification of competent authorities. (3) On 30 November 2016, the United Nations Security Council (UNSC) adopted Resolution 2321 (2016) providing for new measures against the Democratic People's Republic of Korea, including an import ban for copper, nickel, silver, zinc and statues, and an export ban for helicopters and vessels. On 27 February 2017 the Council adopted Regulation (EU) 2017/330 (3) amending Regulation (EC) No 329/2007 accordingly, adding Annexes Ih, IIIa and IIIb. The copper, nickel, silver and zinc, the statues and the helicopters and vessels to be included in these Annexes should now be identified, and they should be allocated the reference numbers taken from the Combined Nomenclature as set out in Annex I to Council Regulation (EEC) No 2658/87 (4). (4) UNSCR 2321 (2016) also further refines the list of luxury goods, already subject to an export ban, set out in Annex III to Regulation (EC) No 329/2007. (5) On 6 April 2017, the Council decided to add four natural persons to the list of persons and entities subject to restrictive measures. (6) Annexes Ih, II, III, IIIa, IIIb and V of Regulation (EC) No 329/2007 should therefore be amended accordingly, (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) Annex Ih is replaced by the text in Annex I to this Regulation. (2) Annex II is replaced by the text in Annex II to this Regulation. (3) Annex III is amended in accordance with Annex III to this Regulation. (4) Annex IIIa is replaced by the text in Annex IV to this Regulation. (5) Annex IIIb is replaced by the text in Annex V to this Regulation. (6) Annex V is amended in accordance with Annex VI to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 88 29.3.2007, p. 1. (2) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). (3) Council Regulation (EU) 2017/330 of 27 February 2017 amending Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 50, 28.2.2017, p. 1). (4) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX I ANNEX Ih Copper, nickel, silver and zinc referred to in point (b) of Article 2(4) (1): Copper 2603 Copper ores and concentrates 74 Copper and articles thereof 8536 90 95 30 Rivet contacts  of copper  plated with silver nickel alloy AgNi10 or with silver containing by weight 11,2 % ( ± 1,0 %) of tin oxide and of indium oxide taken together  with a thickness of the plating of 0,3 mm (  0/+ 0,015mm) ex 8538 90 99 Copper parts suitable for use solely or principally with the apparatus of heading 8535 , 8536 or 8537   Winding wire: 8544 11   of copper  Other copper electric conductors, for a voltage not exceeding 1 000 V: ex 8544 42   Fitted with connectors ex 8544 49   Other  Other electric conductors, for a voltage exceeding 1 000 V: 8544 60 10   With copper conductors Nickel 2604 Nickel ores and concentrates Ferro-alloys: 7202 60  Ferro-nickel Wire of stainless steel: 7223 00 11   Containing by weight 28 % or more but not more than 31 % of nickel and 20 % or more but not more than 22 % of chromium 75 Nickel and articles thereof 8105 90 00 10 Bars or wires made of cobalt alloy containing, by weight:  35 % ( ± 2 %) cobalt,  25 % ( ± 1 %) nickel,  19 % ( ± 1 %) chromium and  7 % ( ± 2 %) iron conforming to the material specifications AMS 5842, of a kind used in the aerospace industry Silver 2616 10 Silver ores and concentrates Zinc 2608 Zinc ores and concentrates 79 Zinc and articles thereof (1) The nomenclature codes are the ones applicable to the relevant products in the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 and as set out in Annex I thereto. ANNEX II ANNEX II Websites for information on the competent authorities referred to in Articles 5, 7, 8, 10 and 15, and address for notifications to the European Commission: BELGIUM http://diplomatie.belgium.be/en/policy/policy_areas/peace_and_security/sanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/Udenrigspolitik/folkeretten/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/en/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Paginas/SancionesInternacionales.aspx FRANCE http://www.diplomatie.gouv.fr/fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kormany.hu/download/9/2a/f0000/EU%20szankci%C3%B3s%20t%C3%A1j%C3%A9koztat%C3%B3_20170214_final.pdf MALTA https://www.gov.mt/en/Government/Government%20of%20Malta/Ministries%20and%20Entities/Officially%20Appointed%20Bodies/Pages/Boards/Sanctions-Monitoring-Board-.aspx NETHERLANDS https://www.rijksoverheid.nl/onderwerpen/internationale-sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/ministerios/mne/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA https://www.mzv.sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 07/99 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu ANNEX III Annex III to Regulation (EC) No 329/2007 is amended as follows: 1. 9. Hand-knotted carpets, handwoven rugs and tapestries is replaced by 9. Carpets, rugs and tapestries, hand-made or not, valued higher than 500 USD. 2. 13. High quality tableware of porcelain, china, stone- or earthenware or fine pottery is replaced by 13. Tableware of porcelain, china, stone- or earthenware or fine pottery, valued higher than 100 USD. ANNEX IV ANNEX IIIa The statues referred to in Article 4c(1): ex 4420 10 Statues and statuettes of wood  Statues and statuettes of stone ex 6802 91   Marble, travertine and alabaster ex 6802 92   Other calcareous stone ex 6802 93   Granite ex 6802 99   Other stone ex 6809 90 Statues and statuettes of plaster or of compositions based on plaster ex 6810 99 Statues and statuettes of cement, of concrete or of artificial stone, whether or not reinforced ex 6913 Ceramic statues and statuettes Articles of goldsmiths' or silversmiths' wares  Of precious metal whether or not plated or clad with precious metal ex 7114 11   Statuettes of silver, whether or not plated or clad with other precious metal ex 7114 19   Statuettes of other precious metal, whether or not plated or clad with precious metal ex 7114 20  Statues and statuettes of base metal clad with precious metal  Statues and statuettes of base metal ex 8306 21   Statues and statuettes plated with precious metal ex 8306 29   Other statues and statuettes ex 9505 Statues and statuettes for festive, carnival or other entertainment use ex 9602 Statuettes of worked vegetable or mineral carving material ex 9703 Original statuary, of any material ANNEX V ANNEX IIIb The helicopters and vessels referred to in Article 4d(1): Helicopters 8802 11 Of an unladen weight not exceeding 2 000 kg 8802 12 Of an unladen weight exceeding 2 000 kg Vessels 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods 8902 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes 8904 Tugs and pusher crafts 8906 Other vessels, including warships and lifeboats other than rowing boats 8907 10 Inflatable rafts ANNEX VI In Annex V to Regulation (EC) No 329/2007 the following entries under the heading Natural persons referred to in Article 6(2)(a) are added: 33. RI Myong Su DOB: 1937 POB: Myongchon, North Hamgyong Vice-President of the Central Military Commission of the Korean Workers' Party and Chief of Staff of the People's Armed Forces. In this capacity, Ri Myong Su holds a key position for national defence matters and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes. 34. SO Hong Chan DOB: 30.12.1957 POB: Kangwon Passport No: PD836410105 Passport date of expiration: 27.11.2021 First Vice-Minister of the People's Armed forces, member of the Central Military Commission of the Korean Workers' Party and Colonel-General in the People's Armed Forces. In this capacity, So Hong Chan is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes. 35. WANG Chang Uk DOB: 29.05.1960 Minister for Industry and Atomic Energy. In this capacity, Wang Chang Uk is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes. 36. JANG Chol DOB: 31.03.1961 POB: Pyongyang Passport No: 563310042 President of the State Academy of Sciences, an organisation dedicated to the development of technological and scientific capacities of DPRK. In this capacity, Jang Chol holds a strategic position for the development of DPRK nuclear activities and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes.